Filed 5/1/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 56







Deacon’s Development, LLP, a

North Dakota limited liability partnership, 		Plaintiff and Appellee



v.



Timothy C. Lamb and

Elizabeth Fletcher Lamb, 		Defendants and Appellants







No. 20060335







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Joel D. Medd, Judge.



AFFIRMED.



Per Curiam.



Gerard D. Neil, Gerard D. Neil, P.C., P.O. Box 477, East Grand Forks, MN 56721-0477, for plaintiff and appellee.



Timothy C. Lamb (argued), pro se, and Elizabeth Fletcher Lamb (on brief), pro se, P.O. Box 5562, Grand Forks, ND 58206-5562.

Deacon’s Development v. Lamb

No. 20060335



Per Curiam.

[¶1]	Timothy Lamb and Elizabeth Fletcher Lamb (“the Lambs”) appealed from a district court order denying their N.D.R.Civ.P. 60(b) motion for relief from judgment and directing them to pay $4,478.25 in costs and attorney fees to Deacon’s Development (“Deacon’s”).  The Lambs argue the district court erroneously calculated the costs and attorney fees awarded to Deacon’s as a result of the Lambs’ frivolous claim for an injunction.  
See
 
Deacon’s Dev., LLP v. Lamb
, 2006 ND 172, ¶ 17, 719 N.W.2d 379 (remanding for determination of Deacon’s attorney fees recoverable in connection with its defense of the Lambs’ claim for an injunction).  Additionally, the Lambs contend the district court erroneously awarded Deacon’s attorney fees with regard to their motion for relief from judgment because that motion was not frivolous.      

[¶2]	We conclude the district court did not abuse its discretion when it awarded Deacon’s $4,478.25 in costs and attorney fees in connection with the Lambs’ claim for an injunction and their motion for relief from judgment.  We summarily affirm under N.D.R.App.P. 35.1(a)(4).  Both parties have included items outside the record in their filings with this Court, and we decline to award either party costs on appeal.

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers